DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 11-12, and 14-19 are currently pending in the application.

Claim Objections
Claims 1-9 and 11-12 objected to because of the following informalities:

In claim 1, lines 1-2 and 19, “An HVARC cabinet, comprising, … the fan box is connected to a top of the HVARC cabinet” should read “An HVARC cabinet, comprising, … the fan box connected to a top of the HVARC cabinet”.

Appropriate correction is required.

Claims 2-9 and 11-12 are objected to for their dependency on an objected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim calls for the limitation “a duct” respectively in lines 3 and 16. It is unclear how the two recited duct relates to one another. In other words, does the claim require two separate ducts? It does not appear to be the case in the applicant disclosure. 

Further, claim 1 recite “the duct” in line 18. It is unclear as to which of the two previously recited ducts the applicant is referring to.

For examinations purposes, line 16 of claim will be interpreted as “the duct” in lieu of “a duct”.

Claims 2-9 and 11-12 are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9, 11-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lackey (US 4139052 A) in view of Nikolaus (US 3301003 A), and Graham (US 2401560 A).

Regarding claim 1:
Lackey discloses a heating, ventilation, air conditioning, and refrigeration (HVACR) cabinet (Fig. 1, col. 3, L 29-33), comprising: 
a duct (quadrantal space #1) configured to provide return air from a building (Via #54 & #58, Fig. 4-6); 
an indoor coil #38 of an HVACR system configured to cool air flowing through the indoor coil (col.3, L 29-32: #38 is an evaporator), the air including the return air (see at least Fig. 1); 
a heat exchanger compartment #10 configured to contain one or more tubes  (in coil #26) that, when the HVACR system is in a heating mode, reject heat to an airflow passing through heat exchanger compartment (#10 is a condenser section. It meets this limitation in operation); 
a fan box #40, located between the indoor coil and the heat exchanger compartment (see Fig. 1), the fan box including an inlet #54 on an indoor coil side; and 
a fan mounted in the fan box (inherently present), the fan configured to draw air through the inlet on the indoor coil side to pressurize the fan box (inherently present during operation. Also see Fig. 4-6), 
wherein the indoor coil #38 is located between the duct #1 and the fan box #40 with respect to a flow of air through the HVACR cabinet (see Fig. 1 & 4-6), the indoor coil angled such that the indoor coil at least partially overlaps with a position of the duct in a direction of a horizontal axis of the HVACR cabinet (see Fig. 1), 
the fan box connected to a top of the HVACR cabinet (as seen in Fig. 1), and 
part of the fan box and part of the indoor coil overlap in the direction of the horizontal axis of the HVACR cabinet, and the part of the fan box is vertically above the part of the indoor coil (as clearly seen in Fig. 1).

Lackey does not disclose wherein the fan box including an outlet on a heat exchanger compartment side, the outlet in fluid communication with an inlet of the heat exchanger compartment.

In the same field of endeavor, Nikolaus discloses a heating, ventilation, air conditioning, and refrigeration (HVACR) cabinet (Fig. 9), comprising an indoor evaporator 13a (col. 6, L32-35) of an HVAC system (Fig. 4 & 6); a heat exchanger compartment (compartment housing heat exchanger 12a & 12b), a fan box located between the indoor evaporator and the heat exchanger compartment (Fig. 9: the fan box which comprises fans 21 and 22 and the airflow guiding members is seen between the evaporator and the aforementioned heat exchanger compartment), wherein the fan box includes an inlet on an evaporator side (see inlet of fan box adjacent to evaporator 13a) and an outlet on a heat exchanger compartment side (see outlet of fan box adjacent to 12a, via opening #56), the outlet in fluid communication with an inlet of the heat exchanger compartment (see inlet adjacent to #12b. See Fig. 4 for reference to the respective compartments, Col. 7, L 7-17).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lackey with the claimed configuration above as taught by Nikolaus.

One of ordinary skills would have recognized that doing so would have also provided dehumidification of the airflow as suggested by Nikolaus (see col. 7, L 23-25); thereby, providing greater comfort for the occupants of the nearby environment.

Although Lackey discloses a fan, Lackey does not disclose a plurality of plenum fans, each plenum fan of the plurality of plenum fans having a motor axis perpendicular to a plane of the inlet.

Nonetheless, Lackey teaches the concept of providing multiples fans 24 to a heat exchanger #26 (see Fig. 1-2). In the same field of endeavor, Graham teaches that the usage of a plenum fans in an HVAC cabinet is well known in the art (see at plenum fans #44 of evaporator #14 in cabinet #10, Fig. 1). Graham further teaches wherein the plenum fan #44 has a motor axis perpendicular to a plane of the inlet #52 & #54 of the evaporator #14 (see line through the axis of the fan #44 in Fig. 1. Also see col. 2, L 53 – col. 3, L 3).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Lackey with a plurality of plenum fans mounted in the fan box, wherein each fan of the plurality of plenum fans has a motor axis perpendicular to a plane of the inlet; in a similar manner as taught by Graham.

One of ordinary skills would have recognized that providing plenum fans with the arrangement above would have increased the heat exchange capacity of the system, while reducing noises and vibrations resulting from the operation of the HVAC system (as evidence by the NPL in record from Dustin, Trane, Direct-Drive Plenum Fans and Fan Arrays); thereby, providing greater acoustic and thermal comfort for the occupants of the nearby environment.

Note: the fans are herein afterwards referred to as plenum fans.

Regarding claim 2:
Lackey as modified discloses all the limitations.
As modified, Lackey discloses wherein the plurality of plenum fans are arranged vertically within the fan box (see rejection of claim 1 above: the plenum fans are three dimensional objects, and are inherently always arranged vertically).
Regarding claim 3:
Lackey as modified discloses all the limitations.
As modified, Lackey discloses wherein the plurality of plenum fans are arranged horizontally within the fan box (see rejection of claim 1 above: the plenum fans are three dimensional objects, and are inherently always arranged horizontal).

Regarding claim 4:
Lackey as modified discloses all the limitations.
Lackey further discloses wherein the plane of the inlet of fan box is parallel with a plane of the indoor coil (an arbitrary vertical plane across the indoor coil #38 can be chosen to be parallel with the vertical plane of the inlet of fan).

Regarding claim 5:
Lackey as modified discloses all the limitations.
Lackey further discloses wherein the plane of the inlet of the fan box is angled with respect to a plane of the indoor coil (an arbitrary transverse plane across the indoor coil can be chosen to be angled with the vertical plane of the inlet of fan).

Regarding claim 6:
Lackey as modified discloses all the limitations.
Lackey further discloses wherein the plane of the inlet of the fan box is at an angle within a range of +/-35 degrees with respect to a plane of the indoor coil (on the indoor coil, multiple planes at an angle of +/-35 degrees with respect to the plane defining the inlet of fan 22 are inherently present).

Regarding claim 7:
Lackey as modified discloses all the limitations.
Lackey further discloses wherein the heat exchanger compartment includes a heat exchanger compartment inlet opening, and the outlet of the fan box is configured to direct air towards the heat exchanger compartment inlet opening (see Fig. 1 and rejection of claim 1 above).

Regarding claim 8:
Lackey as modified discloses all the limitations.
Lackey further discloses a duct on a bottom of the HVACR cabinet (see Fig. 1: #26 is provided in a duct on the bottom of the cabinet) and wherein the indoor coil is in a downflow duct orientation (see Fig. 1: indoor coil #38 is in a downflow duct orientation as air from the indoor coil is directed downwards by the duct as seen in Fig. 4-6).

Regarding claim 9:
Lackey as modified discloses all the limitations.
Lackey further discloses a duct on a side wall of the HVACR cabinet (see Fig. 9: #26 is provided in a duct on the bottom side and vertical side of the cabinet) and wherein the indoor coil is in a horizontal duct orientation (see Fig. 1: indoor coil #38 is in a horizontal duct orientation as air from the indoor coil is flows horizontally though the indoor coil as indicated by arrows in Fig. 4-6).

Regarding claim 11:
Lackey as modified discloses all the limitations.
Lackey further discloses wherein the fan box is joined to a side wall of the HVACR cabinet (see Fig. 1-2) and a wall #14 of the heat exchanger compartment (see Fig. 1). 

Regarding claim 12:
Lackey as modified discloses all the limitations.
Lackey as modified discloses wherein each of the plurality of plenum fans are located entirely within the fan box (see ad rejection of claim 1: two plenum fans are provided in the fan box).

Regarding claim 14:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 14, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 14.

Regarding claim 15:
Lackey as modified discloses all the limitations.
Lackey further discloses the duct is on a bottom of the HVACR cabinet (see Fig. 1 & 4-6) and wherein the indoor coil is in a downflow duct orientation (see rejection of claim 8 above), wherein the plurality of plenum fans are arranged horizontally (see rejection of claim 3 above).

Regarding claim 16:
Lackey as modified discloses all the limitations.
Lackey further discloses wherein the duct is located on a side wall of the HVACR cabinet and the indoor coil is in a horizontal duct orientation (see rejection of claim 9 above), wherein the plurality of plenum fans are arranged vertically (see rejection of claim 2 above).

Regarding claim 17:
Lackey as modified discloses all the limitations.
Lackey further discloses wherein a plane of the inlet of fan box is parallel with a plane of the indoor coil (see rejection of claim 4 above).

Regarding claim 18:
Lackey as modified discloses all the limitations.
Lackey further discloses wherein a plane of the inlet of the fan box is angled with respect to a plane of the indoor coil (see rejection of claim 5 above).

Regarding claim 19:
Lackey as modified discloses all the limitations.
Lackey further discloses wherein the plane of the inlet of the fan box is at an angle within a range of +/-35 degrees with respect to a plane of the indoor coil (see rejection of claim 6 above).

Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered. 

With respect to the rejection under 103, applicant submitted that the combination of Nikolaus with Lackey and Graham does not disclose the features of amended claims 1 and 14. The applicant argument is persuasive. However, the amended claims are not rejected as being unpatentable over the combination of Lackey, Nikolaus, and Graham. Lackey discloses most of the limitations of claims 1 and 14. Nikolaus and Graham are used to teach well known features of the art. Thus, it would have been an obvious mechanical expedient for an ordinary skill artisan to modify the reference by Lackey with Nikolaus and Graham to arrive at the claimed invention. See elaborated rejection above for more details.

All the claims in this application have been rejected as being unpatentable over the combination of the prior art of record (see elaborated rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763